DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A. 102 Rejections

	The applicant’s amendment to claim 2 overcomes the 102(a)(2) rejection. However, this limitation was addressed in claim 8 and the same rejection therein has been incorporated to address newly amended claim 1.
B. 103 Rejections
	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The applicant argues that “Dolce does not teach a sling bar comprising at least two hooks to receive the pair of shoulder straps and a lift mechanism coupled to the sling bar.” The examiner respectfully disagrees, below is a representation of FIG. 1 of Dolce annotated by the examiner.

    PNG
    media_image1.png
    634
    567
    media_image1.png
    Greyscale

	Under broadest reasonable interpretation it is fair to interpret Dolce in the manner presented by the examiner. The applicant has cited [0014]-[0015] as evidence that Dolce does not teach “shoulder straps that are received by a sling bar, and, instead teaches away from the use of such straps.” The examiner would like to note that the cited paragraph by the applicant is directed to a different embodiment to what is being described in [0013] evidenced by the sentence “As another example…” with no visual depiction of such embodiment in the figures. From FIG. 1 above, as well as other figures, it is clear that there are straps (which may be interpreted as shoulder straps since they are near the shoulders of the user) being placed on a hook, on a sling bar. This is consistent with broadest reasonable interpretation. The applicant 
	In response to the applicant’s second argument that Prather teaches away from such combination, it is noted by the examiner the structural differences between the two arts however it is mentioned that Prather is used in a “hospital” or “home setting” which would be the perfect implementation of both Dolce and Prather since Dolce is designed for rehabilitation purposes and most rehabilitation is done in a hospital or home setting making it an excellent choice of combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


(s) 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4941497 issued to Prather in view of U.S. Publication No. 20160367429 issued to Dolce.

Regarding claim 1,
	Prather discloses a subject support apparatus (Prather: Abstract see FIG. 1 (10)) comprising: an upper portion comprising: a vest (Prather: FIG. 1 (20)) having a first end and a second end; (Prather: FIG. 1 (62) wherein the left and right side of the jacket may be interpreted as first and second ends) a closure mechanism configured to couple the first end of the vest to the second end of the vest from a bottom end of the best to a top end of the vest to form a closed loop; (Prather: FIG. 1 (66) see also col. 3 lines 23-25 when the vest is fastened, a closed loop is formed.) and a pair of should straps extending from the vest; (Prather: FIG. 1 (70) see also col. 3 lines 25-27 “The torso component 20 can be attached to the top structure 26 by any desired means such as straps 70.”) and a lower portion comprising a seat piece having a first end and a second end, and a pair of loop straps extending from the first end and the second end of the seat piece. (Prather: see annotated figure below)

    PNG
    media_image2.png
    659
    792
    media_image2.png
    Greyscale


	Prather does not appear to disclose wherein the lower portion releasably couples to the upper portion.
	However Dolce discloses wherein the lower portion releasably couples to the upper portion. (Dolce: [0020] “Leg support such as the separate leg bands 350 are releasably suspended using straps and buckles to connect the leg supports to the abdominal support 330 and/or the straps 250.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Prather to have the lower portion that is releasably coupled to the upper portion as taught by Dolce since the modification would have resulted in a safety measure should the loops of Prather fail the lower portion would still be coupled to the upper portion which is coupled to the sling bar.

Regarding claim 6,
	Prather discloses a subject support apparatus (Prather: Abstract see FIG. 1 (10)) comprising: an upper portion comprising: a vest (Prather: FIG. 1 (20)) having a first end and a second end; (Prather: FIG. 1 (62) wherein the left and right side of the jacket may be interpreted as first and second ends) a closure mechanism configured to couple the first end of the vest to the second end of the vest from a bottom end of the best to a top end of the vest to form a closed loop; (Prather: FIG. 1 (66) see also col. 3 lines 23-25 when the vest is fastened, a closed loop is formed.) and a pair of should straps extending from the vest; (Prather: FIG. 1 (70) see also col. 3 lines 25-27 “The torso component 20 can be attached to the top structure 26 by any desired means such as straps 70.”) and a lower portion comprising a seat piece having a first end and a second end, and a pair of loop straps extending from the first end and the second end of the seat piece. (Prather: see annotated figure below)

    PNG
    media_image2.png
    659
    792
    media_image2.png
    Greyscale


… a sling bar comprising at least two hooks to receive … the pair of loop straps. (Prather: FIG. 1 (38, 50))
Prather does not appear to disclose a sling bar comprising at least two hooks to receive the pair of shoulder straps … and a lift mechanism coupled to the sling bar.
However, Dolce discloses a sling bar comprising at least two hooks to receive the pair of shoulder straps … and a lift mechanism coupled to the sling bar. (Dolce: see annotated figure below)

    PNG
    media_image3.png
    704
    556
    media_image3.png
    Greyscale


It would have been obvious for one having ordinary skill in the art to modify the device of Prather to contain a sling bar with two hooks for the shoulder straps and a lift mechanism as taught by Dolce since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a device ready for improvement since the lift mechanism would allow for “supporting a selectable portion (e.g., percentage) of the weight of a person or patient” and the hooks of this invention would have provided more stability than that of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	The Prather/Dolce combination discloses the subject support system of claim 6, wherein the lower portion does not couple to the upper portion. (Prather: FIG. 1 see how the lower portion does not couple to the upper portion.)

Regarding claim 8,
	The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the lower portion releasably couples to the upper portion.
	However Dolce discloses wherein the lower portion releasably couples to the upper portion. (Dolce: [0020] “Leg support such as the separate leg bands 350 are releasably suspended using straps and buckles to connect the leg supports to the abdominal support 330 and/or the straps 250.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Prather to have the lower portion that is releasably coupled to the upper portion as taught by Dolce since the modification would have resulted in a safety measure should the loops of Prather fail the lower portion would still be coupled to the upper portion which is coupled to the sling bar.


Claims 3, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather and Dolce in view of U.S. Patent No. 4905989 issued to Colvin.

Regarding claim 3,
	The Prather/Dolce combination discloses the subject support apparatus of claim 1.
Prather does not appear to disclose wherein the closure mechanism comprises a zipper
	However, Colvin discloses wherein the closure mechanism comprises a zipper. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
	The Prather/Dolce combination discloses the subject support apparatus of claim 1.
Prather does not appear to disclose wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest.
	However, Colvin discloses wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of 

Regarding claim 9,
	The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the closure mechanism comprises a zipper
However, Colvin discloses wherein the closure mechanism comprises a zipper. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest.
	However, Colvin discloses wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather and Dolce in view of U.S. Patent No. 2327671 issued to Rupprecht.

Regarding claim 4,
	The Prather/Dolce combination discloses the subject support apparatus of claim 1.
Prather does not appear to disclose wherein each of the pair of the loop straps is non-releasably coupled to the seat piece of the subject support apparatus.
	However, Rupprecht discloses wherein each of the pair of the loop straps is non-releasably coupled to the seat piece of the subject support apparatus. (Rupprecht: page 2 lines 22-23 “The snap fasteners 120 are snapped into loops 130 which may be built into the trunks.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Prather to have a pair of loop straps that are non-releasably coupled to the seat piece as taught by Rupprecht in order to prevent the loss of the loops if they were releasably attached in which one of ordinary skill in the art would have recognized as a predictable result.
	 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        	
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/1/2022